685 S.E.2d 104 (2009)
Carolyn Mathis PARKER
v.
Brent HYATT, Individually.
No. 223P09.
Supreme Court of North Carolina.
October 8, 2009.
Rich Cassady, for Parker.
C. Norman Young, Jr., Assistant Attorney General, for Hyatt.

ORDER
Upon consideration of the petition filed on the 29th of May 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."